CALLISTER, Chief Justice.
Plaintiff petitions this court for a writ of habeas corpus. Plaintiff has been convicted twice of murder in the first degree; after his first trial, he appealed to this court, and this court reversed and remanded the case for a new trial.1 Upon retrial, plaintiff was-again convicted of murder in the first degree and sentenced to life imprisonment; he appealed to this court, where he raised the identical issues currently asserted in his petition.2 Plaintiff may not under the guise of this petition have a second opportunity to litigate the same issues.3 The petition is denied.
TUCKETT, HENRIOD, ELLETT and CROCKETT, JJ., concur.

. State v. Poe, 21 Utah 2d 113, 441 P.2d 4512 (1968).


. State v. Poe, 24 Utah 2d 355, 471 P.2d 870 (1970).


. Leggroan v. Turner, 27 Utah 2d 403, 497 P.2d 17; Scandrett v. Turner, 26 Utah 2d 371, 489 P.2d 1386 (1971).